

Exhibit 10.1
 
INYX, INC.
 
2005 EQUITY INCENTIVE PLAN
 
1.   PURPOSE
 
The purposes of this Inyx, Inc. 2005 Equity Incentive Plan (the “Plan”) are to
encourage selected employees, outside directors and consultants of Inyx, Inc.
(together with any successor thereto, the “Company”) and its Affiliates (as
defined below) to acquire a proprietary interest in the growth and performance
of the Company, to generate an increased incentive to contribute to the
Company’s future success and prosperity, thus enhancing the value of the Company
for the benefit of its shareholders, and to enhance the ability of the Company
and its Affiliates to attract and retain exceptionally qualified individuals
upon whom, in large measure, the sustained progress, growth and profitability of
the Company depend.
 
2.   DEFINITIONS
 
As used in the Plan, the following terms shall have the meanings set forth
below:
 

(a)  
“Affiliate” shall mean (i) any entity that, directly or through one or more
intermediaries, is controlled by the Company and (ii) any entity in which the
Company has a significant equity interest, as determined by the Committee.

 

(b)  
“Award” shall mean any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Performance Award, Dividend Equivalent, or Other
Stock-Based Award granted under the Plan.

 

(c)  
“Award Agreement” shall mean any written agreement, contract, or other
instrument or document evidencing any Award granted under the Plan.

 

(d)  
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

(e)  
“Consultant” shall mean a consultant or adviser who provides bona fide services
to the Company or an Affiliate as an independent contractor. Service as a
consultant shall be considered employment for all purposes of the Plan, except
for purposes of satisfying the requirements of Incentive Stock Options.

 

(f)  
“Committee” shall mean a committee of the Board of Directors of the Company,
acting in accordance with the provisions of Section 3, designated by the Board
to administer the Plan and composed of not less than two directors, each of whom
is not an employee of the Company or an Affiliate and meets the “Non-Employee
Director” eligibility requirements imposed by Rule 16b-3 (or its successor)
under the Securities Exchange Act of 1934, as amended, and each of whom is an
outside director for purposes of Section 162(m) of the Code.

 

--------------------------------------------------------------------------------


 

(g)  
“Dividend Equivalent” shall mean any right granted under Section 6(e) of the
Plan.

 

(h)  
“Employee” shall mean any employee of the Company or of any Affiliate.

 

(i)  
“Fair Market Value” shall mean, with respect to any property (including, without
limitation, any Shares or other Securities), the fair market value of such
property determined by such methods or procedures as shall be established from
time to time by the Committee.

 

(j)  
“Incentive Stock Option” shall mean an option granted under Section 6(a) of the
Plan that is intended to meet the requirements of Section 422 of the Code, or
any successor provision thereto.

 

(k)  
“Non-Qualified Stock Option” shall mean an option granted under Section 6(a) of
the Plan that is not intended to be an Incentive Stock Option.

 

(l)  
“Option” shall mean an Incentive Stock Option or a Non-Qualified Stock Option.

 

(m)  
“Other Stock-Based Award” shall mean any right granted under Section 6(f) of the
Plan.

 

(n)  
“Outside Director” shall mean a member of the Board of Directors of the Company
or any Affiliate who is not an Employee. Service as an Outside Director shall be
considered employment for all purposes of the Plan, except for purposes of
satisfying the requirements of Incentive Stock Options.

 

(o)  
“Participant” shall mean an Employee, Outside Director or Consultant who
receives an Award under the Plan.

 

(p)  
“Performance Award” shall mean any right granted under Section 6(d) of the Plan.

 

(q)  
“Person” shall mean any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization, or government or
political subdivision thereof.

 

(r)  
“Predecessor Plan” shall mean the Company’s 2003 Employee Stock Option Plan.

 
2

--------------------------------------------------------------------------------


 

(s)  
“Released Securities” shall mean shares of Restricted Stock as to which all
restrictions imposed by the committee have expired, lapsed, or been waived.

 

(t)  
“Restricted Stock” shall mean any Share granted under Section 6(c) of the Plan.

 

(u)  
“Restricted Stock Unit” shall mean any right granted under Section 6(c) of the
Plan that is denominated in Shares.

 

(v)  
“Shares” shall mean the shares of common stock of the Company, $.001 par value,
and such other securities or property as may become the subject of Awards, or
become subject to Awards, pursuant to an adjustment made under Section 4(b) of
the Plan.

 

(w)  
“Stock Appreciation Right” shall mean any right granted under Section 6(b) of
the Plan.

 
3.   ADMINISTRATION
 
Except as otherwise provided herein, the Plan shall be administered by the
Committee. Subject to the terms of the Plan and applicable law, the Committee
shall have full power and authority to: (i) designate participants; (ii)
determine the type or types of Awards to be granted to each Participant under
the Plan; (iii) determine the number of Shares to be covered by (or with respect
to which payments, rights, or other matters are to be calculated in connection
with) Awards; (iv) determine the terms and conditions of any award; (v)
determine the time or times when each Award shall become exercisable and the
duration of the exercise period; (vi) determine whether, to what extent, and
under what circumstances Awards may be settled in or exercised for cash, Shares,
other securities, other Awards, or other property, or canceled, forfeited, or
suspended, and the method or methods by which Awards may be settled, exercised,
canceled, forfeited, or suspended; (vii) determine whether, to what extent, and
under what circumstances cash, shares, other securities, other Awards, other
property, and other amounts payable with respect to an Award under the Plan
shall be deferred either automatically or at the election of the holder thereof
or of the Committee; (viii) interpret and administer the Plan and any instrument
or agreement relating to, or Award made under, the Plan; (ix) establish, amend,
suspend, or waive such rules and regulations and appoint such agents as it shall
deem appropriate for the proper administration of the Plan; and (x) make any
other determination and take any other action that the Committee deems necessary
or desirable for the administration of the Plan. Unless otherwise expressly
provided in the Plan, all designations, determinations, interpretations, and
other decisions under or with respect to the Plan or any Award shall be within
the sole discretion of the Committee, may be made at any time, and shall be
final, conclusive, and binding upon all Persons, including the Company, any
Affiliate, any Participant, any holder or beneficiary of any Award, any
shareholder, and any employee, director or consultant of the Company or of any
Affiliate. In the case of any Award that is intended to qualify as
performance-based compensation for purposes of Section 162(m) of the Code, once
the Award is made, the Committee shall not have discretion to increase the
amount of compensation payable under the Award that would otherwise be due upon
attainment of the performance goal. Actions of the Committee may be taken either
(i) by a subcommittee, designated by the Committee, composed of two or more
members, or (ii) by the Committee but with one or more members abstaining or
recusing himself or herself from acting on the matter, so long as two or more
members remain to act on the matter. Such action, authorized by such a
subcommittee or by the Committee upon the abstention or recusal of such members,
shall be the action of the Committee for purposes of the Plan.
 
3

--------------------------------------------------------------------------------


 
4.   SHARES AVAILABLE FOR AWARDS
 

(a)  
SHARES AVAILABLE. Subject to adjustment as provided in Section 4(b):

 
(i)  CALCULATION OF NUMBER OF SHARES AVAILABLE. The number of Shares available
for granting Awards under the Plan shall be 6,000,000. Further, if, after the
effective date of the Plan, any Shares covered by an Award granted under the
Plan or by an award granted under a Predecessor Plan, or to which such an Award
or award relates, are forfeited, or if an Award or award otherwise terminates
without the delivery of Shares or of other consideration, then the Shares
covered by such Award or award, or to which such Award or award relates, or the
number of Shares otherwise counted against the aggregate number of Shares
available under the Plan with respect to such Award or award, to the extent of
any such forfeiture or termination, shall again be, or shall become, available
for granting Awards under the Plan.
 
(ii)  ACCOUNTING FOR AWARDS. For purposes of this Section 4,
 
(A)  if an Award (other than a Dividend Equivalent) is denominated in Shares,
the number of Shares covered by such Award, or to which such Award relates,
shall be counted on the date of grant of such Award against the aggregate number
of Shares available for granting Awards under the Plan; and
 
(B)  Dividend Equivalents and Awards not denominated in Shares shall not be
counted against the aggregate number of Shares available for granting Awards
under the Plan.
 
(iii)  SOURCES OF SHARES DELIVERABLE UNDER AWARDS. Any shares delivered pursuant
to an Award may consist, in whole or in part, of authorized and unissued Shares
or of Treasury Shares.
 

(b)  
ADJUSTMENTS. In the event that the Committee shall determine that any dividend
or other distribution (whether in the form of cash, Shares, other securities, or
other property), recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
purchase, or exchange of Shares or other securities of the Company, issuance of
warrants or other rights to purchase Shares or other securities of the Company,
or other similar corporate transaction or event affects the Shares such that an
adjustment is determined by the Committee to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, then the Committee shall, in such manner as it
may deem equitable, adjust any or all of (i) the number and type of Shares (or
other securities or property) which thereafter may be made the subject of
Awards, (ii) the number and type of Shares (or other securities or property)
subject to outstanding Awards, (iii) the number and type of Shares (or other
securities or property) specified as the annual per-participant limitation under
Section 6(g)(vi), and (iv) the grant, purchase, or exercise price with respect
to any Award, or, if deemed appropriate, make provision for a cash payment to
the holder of an outstanding Award; provided, however, in each case, that with
respect to Awards of Incentive Stock Options no such adjustment shall be
authorized to the extent that such authority would cause the Plan to violate
Section 422(b)(1) of the Code or any successor provision thereto; and provided,
further, however, that the number of Shares subject to any award denominated in
Shares shall always be a whole number.

 
4

--------------------------------------------------------------------------------


 
5.   ELIGIBILITY
 
Any Employee, Outside Director or Consultant shall be eligible to receive Awards
under the Plan. Any Awards granted to members of the Committee shall be approved
by the Board of Directors of the Company.
 
6.   AWARDS
 

(a)  
OPTIONS. The Committee is hereby authorized to grant Options with the following
terms and conditions and with such additional terms and conditions, in either
case not inconsistent with the provisions of the Plan, as the Committee shall
determine:

 
(i)  EXERCISE PRICE. The exercise price per Share of each Option shall be
determined by the committee; provided, however, that such exercise price per
Share under any Incentive Stock Option shall not be less than 100% (110% in the
case of a “10-percent shareholder as such term is used in Section 422(c)(5) of
the Code) of the Fair Market Value of a Share on the date of grant of such
Incentive Stock Option.
 
(ii)  OPTION TERM. The term of each Option shall be fixed by the Committee,
provided that no Incentive Stock Option shall have a term greater than 10 years
(5 years in the case of a “10-percent shareholder”) as such term is used in
Section 422(c)(5) of the Code).
 
(iii)  TIME AND METHOD OF EXERCISE. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part, and the method or
methods by which, property, or any combination thereof, having a Fair Market
Value on the exercise date equal to the relevant exercise price, in which,
payment of the exercise price with respect thereto may be made or deemed to have
been made.
 
5

--------------------------------------------------------------------------------


 
(iv)  INCENTIVE STOCK OPTIONS. The terms of any Incentive Stock Option granted
under the Plan shall comply in all respects with the provisions of Section 422
of the Code, or any successor provision thereto, and any regulations promulgated
thereunder.
 

(b)  
STOCK APPRECIATION RIGHTS. The Committee is hereby authorized to grant Stock
Appreciation Rights. A Stock Appreciation Right granted under the Plan shall
confer on the holder thereof a right to receive, upon exercise thereof, the
excess of (i). the Fair Market Value of one Share on the date of exercise or, if
the Committee shall so determine in the case of any such right other than one
related to any Incentive Stock Option, at any time during a specified period
before or after the date of exercise over (ii). the grant price of the right as
specified by the Committee. Subject to the terms of the Plan, the grant price,
term, methods of exercise, methods of settlement, and any other terms and
conditions of any Stock Appreciation Right shall be as determined by the
Committee. The Committee may impose such conditions or restrictions on the
exercise of any Stock Appreciation Right as it may deem appropriate.

 

(c)  
RESTRICTED STOCK AND RESTRICTED STOCK UNITS.

 
(i)  ISSUANCE. The Committee is hereby authorized to grant Awards of Restricted
Stock and Restricted Stock Units.
 
(ii)  RESTRICTIONS. Shares of Restricted Stock and Restricted Stock Units shall
be subject to such restrictions as the Committee may impose (including, without
limitation, any limitation on the right to receive any dividend or other right
or property), which restrictions may lapse separately or in combination at such
time or times, in such installments or otherwise, as the Committee may deem
appropriate.
 
(iii)  REGISTRATION. Any Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee may deem appropriate, including,
without limitation, book-entry registration or issuance of a stock certificate
or certificates. In the event any stock certificate is issued in respect of
Shares of restricted Stock granted under the Plan, such certificate shall be
registered in the name of the Participant and shall bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such
Restricted Stock.
 
(iv)  FORFEITURE. Except as otherwise determined by the Committee, upon
termination of employment (as determined under criteria established by the
Committee) for any reason during the applicable restriction period, all Shares
of Restricted Stock and all Restricted Stock Units still, in either case,
subject to restriction shall be forfeited and reacquired by the Company;
provided, however, that the Committee may, when it finds that a waiver would be
in the best interests of the Company, waive in whole or in part any or all
remaining restrictions with respect to Shares of Restricted Stock or Restricted
Stock Units. Unrestricted Shares, evidenced in such manner as the Committee
shall deem appropriate, shall be delivered to the Participant promptly after
such Restricted Stock shall become Released Securities.
 
6

--------------------------------------------------------------------------------


 

(d)  
PERFORMANCE AWARDS. The Committee is hereby authorized to grant Performance
Awards. Subject to the terms of the Plan, a Performance Award granted under the
Plan (i) may be denominated or payable in cash, Shares (including, without
limitation, Restricted Stock), other securities, other Awards, or other property
and (ii) shall confer on the holder thereof rights valued as determined by the
Committee and payable to, or exercisable by, the holder of the Performance
Award, in whole or in part, upon the achievement of such performance goals
during such performance periods as the Committee shall establish. Subject to the
terms of the Plan and any applicable Award Agreement, the performance goals to
be achieved during any performance period, the length of any performance period,
the amount of any Performance Award granted, and the amount of any payment or
transfer to be made pursuant to any Performance Award shall be determined by the
Committee. The goals established by the Committee shall be based on any one, or
combination of, earnings per share, return on equity, return on assets, total
shareholder return, net operating income, cash flow, revenue, economic value
added, increase in Share price or cash flow return on investment, or any other
measure the Committee deems appropriate. Partial achievement of the goal(s) may
result in a payment or vesting corresponding to the degree of achievement.

 

(e)  
DIVIDEND EQUIVALENTS. The Committee is hereby authorized to grant Awards under
which the holders thereof shall be entitled to receive payments equivalent to
dividends or interest with respect to a number of Shares determined by the
Committee, and the Committee may provide that such amounts (if any) shall be
deemed to have been reinvested in additional Shares or otherwise reinvested.
Subject to the terms of the Plan, such Awards may have such terms and conditions
as the Committee shall determine.

 

(f)  
OTHER STOCK-BASED AWARDS. The Committee is hereby authorized to grant such other
Awards that are denominated or payable in, valued in whole or in part by
reference to, or otherwise based on or related to, Shares (including, without
limitation, securities convertible into Shares), as are deemed by the Committee
to be consistent with the purposes of the Plan, provided, however, that such
grants must comply with applicable law. Subject to the terms of the Plan, the
Committee shall determine the terms and conditions of such Awards.

 
7

--------------------------------------------------------------------------------


 

(g)  
GENERAL.

 
(i)  NO CASH CONSIDERATION FOR AWARDS. Awards shall be granted for no cash
consideration or for such minimal cash consideration as may be required by
applicable law.
 
(ii)  AWARDS MAY BE GRANTED SEPARATELY OR TOGETHER. Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with, or in substitution for any other Award or any award granted under
any other plan of the Company or any Affiliate. Awards granted in addition to or
in tandem with other Awards, or in addition to or in tandem with awards granted
under any other plan of the Company or any Affiliate, may be granted either at
the same time or at a different time from the grant of such other Awards or
awards.
 
(iii)  FORMS OF PAYMENT UNDER AWARDS. Subject to the terms of the Plan and of
any applicable Award Agreement, payments or transfers to be made by the Company
or an Affiliate upon the grant, exercise, or payment of an Award may be made in
such form or forms as the Committee shall determine, including, without
limitation, cash, Shares, other securities other Awards, or other property, or
any combination thereof, and may be made in a single payment or transfer, in
installments, or on a deferred basis, in each case in accordance with rules and
procedures established by the Committee. Such rules and procedures may include,
without limitation, provisions for the payment or crediting of reasonable
interest on installment or deferred payments or the grant or crediting of
Dividend Equivalents in respect of installment or deferred payments.
 
(iv)  LIMITS ON TRANSFER OF AWARDS. No Award (other than Released Securities),
and no right under any such Award, shall be assignable, alienable, saleable, or
transferable by a Participant otherwise than by will or by the laws of descent
and distribution; provided, however, that, if so determined by the Committee, a
Participant may, in the manner established by the Committee, a) designate a
beneficiary or beneficiaries to exercise the rights of the Participant, and to
receive any property distributable, with respect to any Award upon the death of
the Participant or b) transfer any Award other than an Incentive Stock Option
for bona fide estate planning purposes. Each Award, and each right under any
Award, shall be exercisable, during the Participant’s lifetime, only by the
Participant, a permitted transferee or, if permissible under applicable law, by
the Participant’s guardian or legal representative. No Award (other than
Released Securities), and no right under any such Award, may be pledged,
alienated, attached, or otherwise encumbered, and any purported pledge,
alienation, attachment, or encumbrance thereof shall be void and unenforceable
against the Company or any Affiliate.
 
(v)  TERM OF AWARDS. The term of each Award shall be for such period as may be
determined by the Committee; provided, however, that in no event shall the term
of any Incentive Stock Option exceed a period of ten years from the date of its
grant.
 
8

--------------------------------------------------------------------------------


 
(vi)  SHARE CERTIFICATES. All certificates for Shares or other securities
delivered under the Plan pursuant to any Award or the exercise thereof shall be
subject to such stop transfer orders and other restrictions as the Committee may
deem advisable under the Plan or the rules, regulations, and other requirements
of the Securities and Exchange Commission, any stock exchange upon which such
Shares or other securities are then listed, and any applicable federal or state
securities laws, and the Committee may cause a legend or legends to be put on
any such certificates to make appropriate reference to such restrictions.
 
7.   AMENDMENT AND TERMINATION
 
Except to the extent prohibited by applicable law and unless otherwise expressly
provided in an Award Agreement or in the Plan:
 

(a)  
AMENDMENTS TO THE PLAN. The Board of Directors of the Company may amend, alter,
suspend, discontinue, or terminate the Plan, including, without limitation, any
amendment, alteration, suspension, discontinuation, or termination that would
impair the rights of any Participant, or any other holder or beneficiary of any
Award theretofore granted, without the consent of any share owner, Participant,
other holder or beneficiary of an Award, or other Person.

 

(b)  
AMENDMENTS TO AWARDS. The Committee may waive any conditions or rights under,
amend any terms of, or amend, alter, suspend, discontinue, or terminate, any
Awards theretofore granted, prospectively or retroactively, without the consent
of any Participant, other holder or beneficiary of an Award.

 

(c)  
ADJUSTMENTS OF AWARDS UPON THE OCCURRENCE OF CERTAIN UNUSUAL OR NONRECURRING
EVENTS. Except as provided in the following sentence, the Committee shall be
authorized to make adjustments in the terms and conditions of, and the criteria
included in, Awards in recognition of unusual or nonrecurring events (including,
without limitation, the events described in Section 4(b) hereof) affecting the
Company, any Affiliate, or the financial statements of the Company or any
Affiliate, or of changes in applicable laws, regulations, or accounting
principles, whenever the Committee determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits to be made available under the Plan. In the case of any Award
that is intended to qualify as performance-based compensation for purposes of
Section 162(m) of the Code, the Committee shall not have authority to adjust the
Award in any manner that would cause the Award to fail to meet the requirements
of Section 162(m).

 
9

--------------------------------------------------------------------------------


 

(d)  
CORRECTION OF DEFECTS, OMISSIONS, AND INCONSISTENCIES. The Committee may correct
any defect, supply any omission, or reconcile any inconsistency in the Plan or
any Award in the manner and to the extent it shall deem desirable to carry the
Plan into effect.

 
8.   GENERAL PROVISIONS
 

(a)  
NO RIGHTS TO AWARDS. No Employee, Participant or other Person shall have any
claim to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Employees, Outside Director, Consultants, other
holders or beneficiaries of Awards under the Plan. The terms and conditions of
Awards need not be the same with respect to each recipient.

 

(b)  
DELEGATION. The Committee may delegate to one or more officers or managers of
the Company or any Affiliate, or a committee of such officers or managers, the
authority, subject to such terms and limitations as the Committee shall
determine, to grant Awards to, or to cancel, modify, waive rights with respect
to, alter, discontinue, suspend, or terminate Awards held by, Employees,
Consultants, or other holders or beneficiaries of Awards under the Plan who are
not officers or directors of the Company for purposes of Section 16 of the
Securities Exchange Act of 1934, as amended, and who also are not “covered
employees” for purposes of Section 162(m) of the Code.

 

(c)  
WITHHOLDING. The Company or any Affiliate shall be authorized to withhold from
any Award granted or any payment due or transfer made under any Award or under
the Plan the amount (in cash, Shares, other securities, other Awards, or other
property) of withholding taxes due in respect of an Award, its exercise, or any
payment or transfer under such Award or under the Plan and to take such other
action as may be necessary in the opinion of the Company or Affiliate to satisfy
all obligations for the payment of such taxes.

 

(d)  
NO LIMIT ON OTHER COMPENSATION ARRANGEMENTS. Nothing contained in the Plan shall
prevent the Company or any Affiliate from adopting or continuing in effect other
or additional compensation arrangements, and such arrangements may be either
generally applicable or applicable only in specific cases.

 

(e)  
NO RIGHT TO EMPLOYMENT. The grant of an Award shall not be construed as giving a
Participant the right to remain an employee, director or consultant of the
Company or any Affiliate. Further, the Company or an Affiliate may at any time
terminate the service of any employee, director or consultant, free from any
liability, or any claim under the Plan, unless otherwise expressly provided in
the Plan or in any Award Agreement.

 
10

--------------------------------------------------------------------------------


 

(f)  
GOVERNING LAW. The validity, construction, and effect of the Plan and any rules
and regulations relating to the Plan shall be determined in accordance with the
laws of the State of Nevada and applicable federal law.

 

(g)  
SEVERABILITY. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction, or as to
any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to applicable laws, or if it cannot be so construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person, or Award, and the remainder of the Plan and any such Award
shall remain in full force and effect.

 

(h)  
NO TRUST OR FUND CREATED. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
Person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.

 

(i)  
NO FRACTIONAL SHARES. No fractional Shares shall be issued or delivered pursuant
to the Plan or any Award, and the Committee shall determine whether cash, other
securities, or other property shall be paid or transferred in lieu of any
fractional Share, or whether such fractional Shares of any rights thereto shall
be canceled, terminated, or otherwise eliminated.

 

(j)  
HEADINGS. Headings are given to the Sections and subsections of the Plan solely
as a convenience to facilitate reference. Such headings shall not be deemed in
any way material or relevant to the construction or interpretation of the Plan
or any provision thereof.

 
9.    EFFECTIVE DATE OF THE PLAN
 
Subject to the approval of the shareholders of the Company, the Plan shall be
effective September 15, 2005 (the “Effective Date”); provided, however, that to
the extent that Awards are granted under the Plan before its approval by
shareholders, the Awards will be contingent on approval of the Plan by the
shareholders of the Company at an annual meeting, special meeting, or by written
consent, which meeting shall be held within one year of the Effective Date.
 
11

--------------------------------------------------------------------------------


 
10.   TERM OF THE PLAN
 
No Award shall be granted under the Plan more than 10 years after the Effective
Date. However, unless otherwise expressly provided in an applicable Award
Agreement, any Award theretofore granted may extend beyond such date, and the
authority of the Committee to amend, alter, adjust, suspend, discontinue, or
terminate any such Award, or to waive any conditions or rights under any such
Award, and the authority of the Board of Directors of the Company to amend the
Plan, shall extend beyond such date.
 
11.   TERMINATION OF PREDECESSOR PLANS
 
Upon the Effective Date, the Predecessor Plans shall terminate and no further
awards or grants may be made under such Predecessor Plans.
 
12

--------------------------------------------------------------------------------

